Citation Nr: 0500950	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  01 09-148A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1990 to 
May 1991, and subsequent duty with the Army Reserves.  

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's petition to reopen his 
previously denied claim for service connection for residuals 
of a concussion.  He timely appealed.  The case was 
subsequently transferred to the VARO in Huntington, West 
Virginia, which forwarded it to the Board for appellate 
review.

The appeal first came before the Board in July 2004.  The 
Board reopened the veteran's claim and remanded it to the 
Appeals Management Center (AMC) for further development and 
consideration.  Specifically, the Board directed the AMC to 
obtain a VA examination to determine whether his current 
symptoms (i.e. headaches, nausea, dizziness, etc.) were 
attributable to the concussion he sustained while on active 
duty in 1991.  After the VA examination was conducted, in 
July 2004, the AMC granted his claim for service connection 
for residuals of the concussion, including dizziness, nausea, 
and tension headaches.  The RO assigned an initial 10 percent 
rating under Diagnostic Code (DC) 8045, but denied a higher 
rating or a separate rating for migraine headaches under DC 
8100.  He continued his appeal, contending he is entitled to 
service connection and a separate rating for migraine 
headaches (as opposed to just tension headaches).  


FINDING OF FACT

The veteran's migraine headaches did not originate in service 
and are not otherwise causally related to his military 
service, including to the service-connected residuals of the 
concussion he sustained in 1991.  




CONCLUSION OF LAW

The veteran's migraine headaches were not incurred or 
aggravated during service and are not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 
3.303, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the veteran was provided the required VCAA 
notice by letters of March 2001, and July 2004.  The March 
2001 letter was sent prior to the RO's initial decision in 
April 2001 in accordance with the holding in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Here, the July 2004 VCAA letter requested the veteran to 
inform the AMC if he had any evidence in his possession that 
pertained to his claim.  So this was also in accordance with 
the holding in Pelegrini II.

With respect to the VCAA letter of March 2001, the veteran 
was requested to respond within 60 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claim be granted.  
Likewise, the July 2004 VCAA letter encouraged him to submit 
evidence within 60 days, but informed him he could take up to 
a year from the date of the letter.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision, 
which is similar to the 60 day notices alluded to above, was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), including medical records from his reserve 
unit.  The RO also obtained VA outpatient treatment (VAOPT) 
records from VA medical centers (VAMCs) in Pittsburgh, 
Pennsylvania, and Clarksburg, West Virginia.  In addition, 
private medical records from Robinson Memorial Hospital were 
submitted.  VA medical examinations were conducted in June 
1996, March 2001, and July 2004.  In June 2003, a hearing was 
conducted before a hearing officer at the VARO in Huntington.  
Since the July 2004 VCAA notice, the veteran has not 
indicated he has any additional relevant information or 
evidence to submit, or which needs to be obtained.  

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.


Factual Background

The veterans SMRs indicate the veteran fell off a gas tanker 
and hit his head and back in February 1991.  Upon examination 
in April 1991, he indicated he was unconscious for about 15 
to 20 minutes; he denied experiencing nausea or vomiting at 
the time of that trauma, and also denied sequelae (i.e., 
residuals).  No neurological defects were identified on 
objective clinical examination.  He was evaluated at a 
medical facility in April 1991 for complaints of back pain 
reportedly stemming from the fall, and the diagnosis was 
lumbar myofascial syndrome.  The report of treatment for 
myofascial syndrome does not identify any head injury 
residuals.

Records from Robinson Memorial Hospital, in 1991, reference 
unrelated medical conditions.

The veteran was evaluated at service department medical 
facilities while on military reserve duty.  In August 1993, 
he complained of headaches that had been present for two 
days.  He was grossly intact to neurological inspection.  The 
assessments were dehydration and elevated diastolic blood 
pressure.  In March and April 1994, he complained of a 
history of reoccurring headaches since he served in Operation 
Desert Storm.

VAOPT records, dated in 1994, reflect that the veteran 
complained of headaches, sometimes with nausea, reportedly 
since falling from the tanker.  A medical assessment 
indicated his headaches might be secondary to borderline 
elevated blood pressure.

The report of a June 1996 VA examination for injuries and 
diseases of the brain indicates the veteran reported 
headaches and pain in his back, neck, and stomach.  He 
described these symptoms in terms only of pain.  He also 
expressed his belief that his then current symptoms were 
caused by his fall during service.  A neurological 
examination revealed no mental dysfunction or cranial nerve 
impairment.  His motor system, sensory modalities, and 
reflexes were normal.  The examiner commented that the 
neurological examination was normal and the veteran had 
nonspecific complaints.  It was noted he did give a history 
consistent with closed head injury and post-traumatic 
syndrome.  But, the examiner's final assessment was that 
there were no residual effects of that trauma visible.

A VAOPT record in July 1999 indicates the veteran complained 
of migraine headaches, sinusitis, and stomach pain, with a 
history of hypertension.  

The report of the March 2001 VA examination indicates the 
veteran reported a number of residuals from his 1991 fall, 
including migraine headaches, stomach pains, anxiety attacks, 
low back pain, neck pain, numbness of the hands and feet, and 
hypertension.  He stated he had migraine headaches once a 
month lasting 2 to 4 hours, which he treated with aspirin and 
rest.  He reported he had been having migraines for the past 
10 years.  Upon physical examination, cranial nerves were 
intact, and Romberg sign was negative.  

A July 2002 VAOPT record indicates the examiner assessed the 
veteran as having "headaches, most likely migraine with an 
element of depression."  He was given Sertraline for 
depression.  A September 2002 VAOPT record indicates he 
complained of a headache lasting 3 days.  The pain was behind 
his left eye, and he reported almost passing out.  It was 
noted he was being treated with Fosinopril for high blood 
pressure, and Setraline for depression.  In January 2003, he 
reported daily headaches and was seen for a neurological 
assessment, which was normal.  The examiner indicated he had 
"chronic daily headache with tension type and migrainous 
exacerbations two to three times a week."  He was given 
Depakote.  In March 2003, he complained of chronic daily 
headaches, but reported the severity has lessened after being 
treated with Depakote.

In June 2003, the veteran testified before a hearing officer 
at the VARO in Huntington, West Virginia.  He reported having 
reoccurring chronic headaches with mainly sharp pain behind 
his left.  (See, transcript of the hearing, pg. 8).  
Associated with the headaches, he reported feeling dizzy, 
light-headed, nauseous, and being light-sensitive.  (pg. 8).  
He also reported that he had had such headaches since his 
fall in 1991.  (pg. 9).  

The report of the July 2004 VA examination indicates the 
examiner fully reviewed the claims file for the veteran's 
pertinent medical history.  The veteran reported he was 
taking Depakote for his headaches, which had lessened the 
severity to about once a month.  He also stated he took 
Imitrex for migraines.  He described light-headedness, 
dizziness, and nausea associated with the headaches.  Upon 
physical examination, cranial nerves II through XII were 
entirely intact; Romberg was negative; strength and reflexes 
were equal; sensation was intact.

The examiner stated:

It appears that it is well-documented that the 
patient has had headaches ever since the injury.  
The patient also had been diagnosed with migraine 
and tension headaches.  There is an apparent 
psychological component to the patient's 
headaches.  

I feel the migraines are not caused by the head 
injury.

It is [at] least as likely as not that the 
dizziness and nausea and tension headaches are 
caused by the head injury as they have been 
present since the injury.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  This requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was 
present or diagnosed during service but only that there is a 
nexus between the current condition and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

Pyramiding or the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14 (2004); but see also, Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (separate ratings are available 
for symptomatology, which is not duplicative or overlapping 
in its manifestations).  On the other hand, when it is 
impossible to separate the effects of a service-connected 
disability and a nonservice-connected disability, reasonable 
doubt must be resolved in the claimant's favor and such signs 
and symptoms must be attributed to the service-connected 
disability.  Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2004); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)


Legal Analysis

The veteran contends he is entitled to service connection for 
migraine headaches either directly or secondarily to the 
service-connected residuals of the concussion he sustained 
while on active duty in 1991.  As mentioned earlier, in 
September 2004, he was service-connected for residuals of the 
head trauma.  One of the questions now on appeal is whether 
those residuals include migraine headaches.  Based on the 
opinion of the July 2004 VA examiner - they do not.  The 
residuals include dizziness, nausea, and tension headaches, 
but not migraine headaches.  Accordingly, the AMC assigned an 
initial 10 percent rating under DC 8045, which allows a 
maximum 10 percent rating for purely subjective complaints 
such as headache, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma.  38 C.F.R. § 4.121, DC 8045 
(2004).  The veteran's neurological examinations were all 
within normal limits, so a higher evaluation is not available 
under this code or any other codes by reference.


The veteran's representative argues in his December 2004 
brief that the veteran is entitled to separate consideration 
for his migraine headaches.  Although not entirely clear, he 
seems to base this argument on the fact that the September 
2004 VA examiner opined that the migraines were not related 
to the head trauma.  However, neither the veteran nor his 
representative offers an alternative basis for linking these 
migraines to his military service.  He was first diagnosed 
with migraines in 1999, years after active military service.  
And there is no indication from the record that they are 
related to an event or occurrence during his subsequent 
service in the Army Reserves - either while on active duty 
for training (ACDUTRA) or inactive duty training (INACDUTRA).  
Rather, the record offers a possible link between his 
migraine headaches and depression or hypertension.  And 
neither of those conditions is service connected.  So, as 
explained above, the record as a whole does not support that 
his migraine headaches are a result of the concussion he 
sustained in 1991, or are otherwise related to his military 
service.  

For these reasons, the claim for service connection for 
migraine headaches must be denied because the preponderance 
of the evidence is unfavorable, meaning the benefit-of-the-
doubt doctrine does not apply.  38 C.F.R. § 3.102 (2004); see 
also Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. 
Derwinski, 1 Vet. App. at 57.


ORDER

Service connection for migraine headaches is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


